Case 3:17-cv-00601-MHL Document 206 Filed 07/22/20 Page 1 of 2 PagelD# 3167

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

This matter comes before the Court sua sponte. Due to the circumstances surrounding
COVID-19 and the recent restrictions New York Governor Andrew Cuomo announced regarding
travel to and from the Commonwealth of Virginia, the Court ORDERS Plaintiff Robert David
Steele, Counsel for Plaintiffs Steven Scott Biss, and pro se Defendant Jason Goodman to appear
at the July 27, 2020 Show Cause Hearing by Zoom.' The July 27, 2020 Show Cause Hearing
SHALL commence at 9:30 a.m.

The Court reminds Mr. Goodman and all Parties that consistent with Local Civil Rule
83.3 for the Eastern District of Virginia and General Order 2020-11, that

[t]he taking of photographs and operation of tape recorders in a courtroom or its

environs, and radio or television broadcasting from a courtroom or its environs

during the progress of or in connection with judicial proceedings, including

proceedings before a magistrate judge or bankruptcy judge, whether or not Court is

actually in session, is prohibited.

E.D. Va. Loc. Civ. R. 83.3. Under no circumstances shall Mr. Goodman or any Party record,

 

' While the Court would normally wait for a motion to allow the Parties to appear
remotely, the Court notes that the United States District Court for the Eastern District of Virginia
has issued several General Orders severely limiting interstate travel for hearings. Considering
these General Orders, and the delay it might take for Mr. Goodman, who files by U.S. Mail, to
file a motion with the Court, the Court will authorize all Parties to appear by Zoom.
Case 3:17-cv-00601-MHL Document 206 Filed 07/22/20 Page 2 of 2 PagelD# 3168

tape, or otherwise create a secondary record of the July 27, 2020 Show Cause Hearing. Failure
to abide by this Order or Local Civil Rule 83.3 SHALL result in sanctions.

The Court also ORDERS both Mr. Goodman and Mr. Biss to file a certification with the
Court confirming that they have provided to the opposing Party (1) all documents that they
submitted to the Court at the July 15, 2020 Show Cause Hearing and (2) any supplemental
documentation provided to the Court at any time thereafter, including the documentation Mr.
Goodman provided to the Court by mail on July 20, 2020. Both Parties represented during the
July 15, 2020 Show Cause Hearing that they would do so. If Mr. Biss has not received those
supplemental documents, Mr. Goodman SHALL send them to Mr. Biss by overnight mail. The
Parties SHALL file their certification by July 24, 2020.

It is SO ORDERED.

f
M. Ha uk

United Stat istrict Judge
Date: uly 22,20
Richmond, Virginia
